United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-2141
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                  Joshua E. Boyles

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                           Submitted: December 27, 2013
                              Filed: January 9, 2014
                                  [Unpublished]
                                  ____________

Before LOKEN, BOWMAN, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.

      Joshua Boyles appeals after he pled guilty to a felon-in-possession charge, and
the district court1 imposed a within-Guidelines-range sentence. His counsel has

      1
       The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
moved to withdraw, and has filed a brief under Anders v. California, 386 U.S. 738
(1967), arguing that the district court erred in denying Boyles’s motion to suppress.
Upon careful review, we conclude that the district court properly denied Boyles’s
motion. See United States v. Donnelly, 475 F.3d 946, 951 (8th Cir. 2007) (district
court’s determination that probable cause existed is reviewed de novo, and factual
findings are reviewed for clear error; this court will affirm denial of suppression
motion unless it finds that decision is unsupported by evidence, based on erroneous
view of law, or court is left with firm conviction that mistake has been made).

      Finally, having reviewed the record independently under Penson v. Ohio, 488
U.S. 75, 80 (1988), we find no non-frivolous issues. Accordingly, we affirm the
judgment of the district court, and we grant counsel’s motion to withdraw.
                       ______________________________




                                         -2-